Exhibit 10.1

ULTRATECH, INC.

3050 ZANKER ROAD

SAN JOSE, CA 95134

May 14, 2009

Scott Jewler

Senior Vice President, Sales

    and Marketing

Ultratech, Inc.

3050 Zanker Road

San Jose, CA 95134

Dear Scott

This letter will set forth the agreement we have reached concerning your
separation from service with Ultratech, Inc. (the “Company”). You have
previously indicated your intention to resign from the Company, and your
resignation date will accordingly occur at the close of business on May 14, 2009
(the “Resignation Date”). On your Resignation Date, your employment with the
Company will cease, you will no longer be an officer or employee of the Company,
and your only remaining service relationship with the Company will be pursuant
to the limited consulting arrangement set forth below. Your Resignation Date
will also constitute your separation from service date for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

On your Resignation Date, the Company will pay you (i) any earned but unpaid
base salary through that date, (ii) any un-reimbursed business expenses for
which you have submitted timely and appropriate documentation and (iii) an
amount equal to your accrued but unpaid vacation pay (based on your current rate
of base salary), subject to the Company’s collection of all applicable
withholding taxes. Effective as of your Resignation Date, you will cease to be
entitled to any further employee benefits or perquisites from the Company,
except as otherwise required by law, and you will cease participation in all
employee benefit plans of the Company, including (without limitation);
(i) eligibility for participant contributions or Company-matching contributions
under the Company’s 401(k) plan, (ii) any additional accrual of vacation pay,
sick leave or other paid time-off, (iii) eligibility for any equity awards or
other stock-based compensation under the Company’s equity incentive plans or
participation in the Company’s management incentive plan or other bonus programs
and (iv) participation in the Company’s group health care, life insurance and
disability insurance plans. However, you will be entitled to exercise your COBRA
rights to obtain continued health care coverage for yourself and your spouse and
eligible dependents under the Company’s group health plans, but all such
continuation coverage shall be at your sole cost and expense.



--------------------------------------------------------------------------------

You hereby agree that your outstanding equity awards and deferred compensation
account will be treated as follows, notwithstanding any provision to the
contrary in the award agreements or other documentation governing those awards
or account:

Option Grant: You currently hold an outstanding option granted to you on
December 13, 2007 to purchase 75,000 shares of the Company’s common stock at an
exercise price of $11.79 per share (the “Option”). As of May 8, 2009, the Option
was vested and exercisable as to 22,500 shares of the Company’s common stock,
and no further vesting under that option will occur between May 8, 2009 and your
Resignation Date. You will have a three (3)-month period measured from your
Resignation Date in which to exercise that Option for any or all of those 22,500
vested shares. Upon the expiration of that three (3)-month period, the Option
will terminate and cease to exercisable for those vested shares. On your
Resignation Date, the Option will immediately terminate and cease to be
outstanding for the remaining 52,500 shares of the Company’s common stock that
were unvested as of May 8, 2009.

Restricted Stock Units. You currently hold the following restricted stock unit
awards:

 

Award Date

   Number of Restricted Stock Units

December 13, 2007

   10,000

February 2, 2009

     6,000

April 20, 2009

     6,000

On your Resignation Date, you will be vested in 3,333 of your restricted stock
units pursuant to the various vesting schedules applicable to those units.
Accordingly, on the first business day of the seventh month following your
Resignation Date (the delayed issuance is required under Code Section 409A by
reason of your current executive officer status), 3,333 shares of the Company’s
common stock will become issuable to you under those vested units. However, a
portion of those issuable shares will automatically be withheld by the Company
in satisfaction of the applicable federal and state income and employment
withholding taxes, and you will be issued only the net number of shares
remaining after such withholding. On your Resignation Date, your 18,667 unvested
restricted stock units will be immediately cancelled, and you will cease to have
any right or entitlement to receive any shares of the Company’s common stock
under those cancelled units.

Deferred Compensation Account. As a result of your participation in the
Company’s 2008 Management Incentive Plan, a deferred account balance in the
principal amount of $68,000 was established for you. That account was to vest
and become payable in annual installments over a three (3)-year period and was
to be credited with interest until paid. However, none of the account balance
will be vested on your Resignation Date, and you will accordingly forfeit all
your right, title and interest in and to this account on your Resignation Date.

You previously received special bonus advances in the aggregate amount of
$555,500 during the 2008 calendar year which were reportable as part of your W-2
taxable wages for such year and subject to applicable withholding taxes.
However, those advances are subject to repayment upon your termination of
employment, to the extent you have not otherwise vested in them. Under the
applicable vesting schedule, you have to date vested in one-fourth of your
aggregate bonus advances, and on your Resignation Date, $416,625 will remain
unvested and subject to repayment. The Company will, however, cancel your
repayment obligation, if you comply with the following requirement:

- You render up to 10 hours of consulting services per month without any
additional compensation (other than reimbursement of pre-approved out-of-pocket
expenses) during the one-year period measured from your Resignation Date.
Accordingly, on or before your Resignation Date, you will sign and deliver to
the Company the Consulting Agreement in the form attached as Exhibit A to this
letter agreement. If you fulfill such consulting requirement, then your
repayment obligation with respect to the bonus advances will be cancelled at the
end of the one-year consulting period.

 

2



--------------------------------------------------------------------------------

No other severance benefits will be payable to you in connection with your
voluntary resignation.

On or before your Resignation Date, you must return to the Company all tangible
property of the Company in your possession, custody or control, including
(without limitation) your Company-owned laptop computer and peripheral devices,
all originals and copies of all documents and materials, of whatever nature,
relating to the Company, its products and/or its services, including (without
limitation) all datasheets, files, memoranda, emails, records, software, disks,
instructional manuals and other physical or personal property that you received,
prepared or helped prepare in connection with your employment with the Company.
Except for documents or materials in the public domain, you must not keep any
paper or electronic copies or excerpts of any of the above items, and you hereby
confirm and acknowledge that you have no proprietary or other interest in such
documents and materials. In addition, you shall continue to abide by the
provisions and obligations in effect for you under your Proprietary Information
and Inventions Agreement with the Company, to the extent those provisions and
obligations continue by their terms in force and effect beyond your termination
of employment with the Company.

The Company strongly recommends that you obtain independent tax advice with
respect to the potential tax consequences relating to the various transactions
set forth in this letter agreement, and your execution of this letter agreement
will accordingly acknowledge and confirm that you have had the opportunity to
obtain the necessary tax advice for you to understand the appropriate tax
treatment of those transactions and that you have entered into this letter
agreement with full knowledge of the applicable tax consequences.

Kindly indicate your agreement with the terms and provisions of this letter
agreement by signing and dating the enclosed duplicate original and returning it
to Dave Holmes by May 18, 2009.

 

3



--------------------------------------------------------------------------------

We appreciate the services you have rendered the Company during your period of
employment and the contribution you have made to the Company’s success. We wish
you continued success in your new endeavors and look forward to the continuing
relationship we will have under the Consulting Agreement.

 

Very truly yours,

/s/    Dave Holmes

Title:   SR VP HR

AGREED TO AND ACCEPTED BY:

 

/s/    Scott Jewler

SCOTT JEWLER

DATED: May 14, 2009

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONSULTING AGREEMENT